Citation Nr: 0921436	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to a rating in 
excess of 10 percent for lumbosacral strain, prior to June 
24, 2003.

2.	Entitlement to a rating in 
excess of 20 percent for lumbosacral strain, since June 24, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran retired in April 1993, after more than 20 years 
of active, honorable military service.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Hartford, Connecticut. In June 2005, the Veteran testified 
during a hearing at the RO before a Decision Review Officer 
(DRO). 

Through September 2004 correspondence, the Veteran withdrew 
from consideration a claim then pending on appeal for 
entitlement to a rating in excess of 10 percent for tinnitus. 
In November 2006, he also withdrew his appeal as to a claim 
for increased rating for gout. These matters are therefore no 
longer before the Board. 38 C.F.R. 
§ 20.204 (2008).

The Board previously remanded this case in April 2008 to 
ensure comprehensive notice to the Veteran under the Veterans 
Claims Assistance Act (VCAA) as to the procedures to 
substantiate his claims. 


FINDINGS OF FACT

1.	Prior to June 24, 2003, the Veteran had no more than 
slight limitation of motion of the lumbar spine, and 
lumbosacral strain with at most characteristic pain on 
motion. 


2.	Since June 24, 2003, the Veteran has demonstrated no 
worse than moderate limitation of motion of the lumbar spine, 
and has not manifested any of the symptoms characteristic of 
severe lumbosacral strain. Following the September 26, 2003 
revision in rating criteria, he has not demonstrated forward 
flexion of the lumbar spine of 30 degree or less, including 
which taking into account the effect of any functional loss 
due to pain, fatigue, repetitive use, or similar factors.

3.	Since August 12, 2005, the Veteran has had right lower 
extremity radiculopathy associated with lumbosacral strain 
that is best characterized as mild incomplete paralysis of 
the sciatic nerve.

4.	As of October 6, 2008, the Veteran's right lower 
extremity radiculopathy has been moderate in its degree of 
overall severity. 


CONCLUSIONS OF LAW

1.	The criteria for a higher rating than 10 percent for 
lumbosacral strain prior to June 24, 2003 are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 
and 5295 (prior to September 26, 2003).

2.	The criteria for a higher rating than 20 percent for 
lumbosacral strain since June 24, 2003 are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 
and 5295 (prior to September 26, 2003), and 5237 (since 
September 26, 2003).

3.	The criteria for a separate 10 percent rating for right 
lower extremity radiculopathy, effective from August 12, 2005 
are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2008).

4.	The criteria for a 20 percent rating for right lower 
extremity radiculopathy, effective from October 6, 2008 are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
The RO has informed the Veteran of what evidence would 
substantiate his claims through VCAA notice correspondence 
dated from December 2002 through June 2008 which notified him 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision. The March 2005 Statement of the Case 
(SOC) and later Supplemental SOCs (SSOCs) explained the 
general criteria to establish a claim for an increased 
rating. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The Court's decision of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) further establishes a heightened notice obligation 
under the VCAA to a claimant attempting to demonstrate 
entitlement to an increased rating for a service-connected 
disability. The Vazquez decision requires that VA notify the 
claimant that to substantiate a claim for increased rating 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The RO has provided the Veteran with May and June 2008 
correspondence which met the requirements of Vazquez and 
properly informed the Veteran of the evidence that he would 
need to provide indicating that the service-connected 
disorder under evaluation had increased in severity in 
accordance with the provisions of the rating schedule.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice that notice is provided in advance of the 
initial adjudication of the claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1). Here, the initial December 
2002 and July 2003 notice letters met this standard as they 
preceded issuance of the rating decision on appeal. While the 
subsequent VCAA letters did not meet this requirement, the 
Veteran has had an opportunity to respond to this 
correspondence in advance of the October 2008 SSOC 
readjudicating his claims. 

During this time period the RO undertook measures to further 
develop the claims, including arranging for another VA 
examination. There is no indication of any further available 
evidence or information that must be associated with the 
record. The Veteran has therefore had the full and meaningful 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining extensive 
records of VA outpatient treatment, and treatment records 
from private medical providers. The Veteran has undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).  The Veteran has provided several statements in 
support of his claims. He has provided testimony during a 
June 2005 DRO hearing. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analysis of the Claims

Based on its review of the medical evidence, the Board is 
denying the Veteran's claims for increased rating for 
lumbosacral strain due to orthopedic manifestations, 
including limitation upon joint mobility. However, a separate 
compensable rating is nonetheless warranted for right lower 
extremity radiculopathy, for the time periods and at the 
designated level of impairment as indicated below. This 
represents a partial grant of the benefits sought on appeal. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's lumbosacral strain has been evaluated at the 10 
percent level prior to June 24, 2003 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (prior to September 26, 2003), the 
previous rating criteria for lumbosacral strain. The RO's 
February 2004 rating decision increased from 10 to 20 percent 
the rating for lumbosacral strain, effective June 24, 2003, 
under the revised criteria for that disorder pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5237. The issue of a still 
higher schedular rating remained for consideration. See A.B. 
v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed 
to be seeking the highest possible rating for a disability 
unless he or she expressly indicates otherwise).  

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine, to 
include pertaining to Intervertebral Disc Syndrome (IVDS). 68 
Fed. Reg. 51,454 (Aug. 27, 2003). At this time, the 
applicable diagnostic code was renumbered from 5293, to 5243. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Veteran's disorder of the lumbar spine must therefore be 
evaluated under both the former and revised criteria, though 
the revised criteria may not be applied at any point prior to 
the effective date of the change. See 38 U.S.A. § 5110(g) 
(West 2002 & Supp. 2008); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).


38 C.F.R. § 4.71a, Diagnostic Code 5292, as in effect prior 
to September 26, 2003, pertained to limitation of motion of 
the lumbar spine. A 10 percent rating was warranted for 
slight limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion. 

The terms "moderate" and "severe" among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

Diagnostic Code 5295 for lumbosacral strain provided for a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion. A 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, with unilateral loss of lateral spine motion in a 
standing position. A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

Since the September 26, 2003 regulatory revision, lumbosacral 
strain is to be evaluated in accordance with VA's General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  
Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a,  Plate V. 

Normal range of motion for the cervical spine consists of 
forward flexion from 0 to 45 degrees; extension from 0 to 45 
degrees; lateral flexion to 45 degrees in either direction; 
and lateral rotation to 180 degrees in either direction. See 
38 C.F.R. § 4.71a,  Plate V.

Additionally, in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) the Court held that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.
Increased Rating Prior to June 24, 2003

Records of VA treatment show in September 2002 the Veteran 
reported to the emergency room with a history of chronic low 
back pain, presenting with a two day exacerbation of pain and 
stiffness. He denied trauma. He received prescription pain 
medication. The impression on discharge was acute mechanical 
low back pain. Also that month, he underwent evaluation for 
headaches that extended from the cervical spine and tingling 
paresthesias of both hands and feet, following a motor 
vehicle accident in May 2001. There was tenderness over both 
the cervical and lumbar spine. The physician determined that 
there was no evidence for an injury to the spinal cord or 
peripheral nerves. 

A January 2003 physician's outpatient report indicates the 
Veteran complained of three days of intermittent aching in 
the precordial region unrelated to activity. On completing a 
physical examination, the back region was capable of full 
range of motion without pain. The impression was probable 
chest wall pain, cardiovascular disease pending evaluation, 
and hypertension; as well as lower back pain, under treatment 
by non-steroidal anti-inflammatory drugs (NSAIDs) with 
paresthesias. A follow-up consultation that month indicated 
that with ibuprofen the Veteran had some improvement in the 
level of his back pain. 

The report of a December 2002 VA orthopedic examination is 
limited in scope to evaluation of a cervical spine disorder, 
and does not address the degree of functional capacity of the 
lumbosacral spine. 

The medical evidence during the time period in question 
substantiates that while the Veteran clearly experienced back 
pain and discomfort, with episodic flare-ups, there was no 
instance of compensable symptomatology warranting higher than 
a 10 percent evaluation. There were various instances of 
medical evaluation for  mechanical low back pain. However, a 
January 2003 VA outpatient record documents essentially 
normal and pain free range of motion. As a result, the 
criteria for assignment of a 20 percent rating for moderate 
limitation of motion of the lumbar spine under 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003) are 
not met. There also are not findings warranting an increase 
pursuant to Diagnostic Code 5295, specifically for 
lumbosacral strain, absent evidence of muscle spasm on 
forward bending, unilateral loss of motion in a standing 
position, positive Goldthwaite's sign, or other relevant 
components under that rating criteria.
There is therefore no basis for any increase in disability 
evaluation under the criteria based on orthopedic impairment. 
At this stage in the continued medical evaluation of the 
Veteran, there were likewise no corresponding neurological 
signs or symptoms to warrant a higher rating on that basis 
either. Accordingly, a 10 percent schedular rating remains 
the most accurate determination as to the impairment due to 
lumbosacral strain, prior to June 24, 2003.

Increased Rating Since June 24, 2003

The Board has determined that from June 24, 2003 onwards a 20 
percent rating remains the correct evaluation for the 
Veteran's lumbosacral strain based on orthopedic impairment 
alone. There is however sufficient indication of neurological 
impairment so as to warrant a separate compensable rating for 
right lower extremity radiculopathy, and under the province 
to assign staged ratings for gradation in symptomatology, at 
10 percent effective from August 12, 2005, and 20 percent as 
of October 6, 2008. Hart v. Mansfield, supra. 

Additional VA outpatient records on file indicate in October 
2003 the Veteran presented with back and neck pain after 
involvement in a motor vehicle accident in which his vehicle 
was hit in a rear end collision. There was trapezius 
tenderness and low back pain on palpation. The impression was 
musculoskeletal spasm secondary to motor vehicle accident 
impact with exacerbation of chronic low back condition. 
In November 2003, the Veteran underwent a VA general medical 
examination, during which he reported having hand continuous 
low back pain, with difficulty walking that required 
occasional use of a cane. Walking for one mile provoked the 
back pain, and he was unable to run. 

Physical examination indicated that neurologically deep 
tendon reflexes were normal, gait was normal walking on toes 
and heels, and tandem gait was completed. Sensory testing of 
the lower extremities was normal. On musculoskeletal 
evaluation there was no complaint of low back pain or 
radiation of low back pain during straight-leg raising, knee 
flexion, or internal or external rotation of the bilateral 
hips. In a sitting position percussion of the spine elicited 
very mild tenderness over the cervical and lumbar spine. 
There was no guarding, rigidity, or recoil during mild 
percussible palpation of the length of the spine. Range of 
motion findings for the lumbar spine consisted of flexion 
from 0 to 60 degrees, extension from 0 to 30 degrees, right 
and left lateral bending  0 to 27 degrees each, and right and 
left rotation of the upper torso 0 to 20 degrees each, which 
provoked no pain, rigidity or tenderness. The diagnosis was 
in part, lumbar spine condition without objective signs of 
functional impairment.

VA clinical records show in January 2004 the Veteran 
sustained a fall injury on ice located outside a VA medical 
facility, and was prescribed pain medication and use of 
heating pads to treat back pain. There was tenderness to the 
paravertebral muscles bilaterally. The assessment was 
musculoskeletal back pain status-post a fall with muscular 
spasm. An x-ray taken the following month showed an 
essentially unremarkable study of the lumbar spine. An MRI 
indicated minimal degenerative changes in the lower lumbar 
spine, without significant narrowing of the spinal canal or 
the neural foramina. 

The report of a February 2004 lumbar spine MRI at a private 
clinic indicated that alignment was unremarkable, no 
significant focal signal abnormality was present within the 
vertebral bodies, and no disc herniation or significant 
encroachment of the thecal sac or neural foramina was 
present. The impression was a negative lumbar MRI.

Further VA treatment reports indicate on April 2004 physical 
therapy consult the Veteran reported his primary problem was 
the lower back, and he walked with a slight antalgic pattern 
favoring the right side. The assessment was that the Veteran 
continued to note spontaneous improvement as to shoulder pain 
and right knee pain, and would benefit from continuing to 
focus on lower back pain. His signs and symptoms were 
consistent with mild compression of the right L5 nerve root, 
likely due to right iliac downslip. He continued to undergo 
physical therapy for several months, and a May 2004 report 
indicates decreased low back and right leg pain.           A 
June 2004 report reflects that right lower extremity pain had 
returned to some extent. 

On VA orthopedic examination in June 2005, the Veteran 
indicated that he walked with a cane, and could not stand 
more than 5 to 10 minutes or walk more than 20 minutes, 
limited by his lumbosacral spine. He described constant pain 
at the level of 8 on a scale of 1 to 10. He had radiation 
from the midline lumbar spine to the right hip at times. Pain 
also radiated down the right leg. Flare-ups occurred 
nonprovoked on a routine basis. 

Objectively, there was tenderness over the lumbosacral spine. 
Range of motion consisted of flexion to 40 degrees limited at 
end point by a pulling sensation; extension to 30 degrees 
with end point weakness; lateral flexion 30 degrees in each 
direction; and lateral rotation 30 degrees in each direction. 
Through examination during maximal passive range of motion 
there were no signs of pain, guarding, or fixed rigidity. 
Neurological evaluation showed the Veteran was unable to walk 
on his toes, limping with the right leg and favoring the 
right knee, along with unsteady tandem gait with poor weight-
bearing in the right lower extremity. The diagnosis in 
relevant part was lumbosacral spine strain, with mild 
functional impairment; and MRI evidence from July 2004 of no 
significant degenerative changes, with the exception of at 
L4-5 minimal disc bulge without significant narrowing of the 
spinal canal or neural foramina. Further indicated was that 
the Veteran utilized a cane primarily because of tissue 
swelling of the right peripatellar knee. Neurological 
findings including sensory and motor examination were normal, 
and it was unclear why the right and left large toes lacked 
normal sensation. 

Subsequent clinical records show in August 2005 a VA 
neurological consult and EMG study with the impression of 
electrodiagnostic evidence of probably L4-L5 lumbar 
radiculopathy on the right side. A later evaluation dated 
from September 2007 indicates the Veteran sought treatment 
for joint pain, some of which he attributed to gout. The 
assessment was in part, back pain. A November 2007 neurology 
consult indicated worsening of back pain with standing and 
sitting as well as with cold weather. There was recent MRI 
evidence of a concentric disc bulge at L4-L5, although that 
would not necessarily explain right leg radiculopathy. The 
Veteran complained of tenderness to palpation on the right 
side, which made it difficult for him to lie down on his 
right side. Upon further evaluation in March 2008, he stated 
that the right sided pain radiated into the lateral leg and 
while intermittent, occurred at least daily. He had 
associated numbness and tingling in the right leg, and 
possibly weakness. He took tramadol occasionally for his gout 
which did not improve the condition of his back. The 
assessment was approximately four-year history of chronic 
predominately right sided back pain that was 8/10 at worse, 
was aching and shooting, and radiated down the right leg 
intermittently with associated numbness and tingling that had 
been partially improved with myobloc injections and steroids 
in the past. 

The Veteran again underwent VA examination of the spine in 
October 2008. In describing his medical history, the Veteran 
stated he had fallen on ice in 2003 and since then had 
constant pain with radiation into the right leg with burning 
and numbness. 

Objective examination revealed a normal spine, limbs, posture 
and gait, position of the head, curvatures of the spine, 
symmetry in appearance, and symmetry and rhythm of spinal 
motion. Range of motion findings were forward flexion to 45 
degrees, extension to 30 degrees with pain at end of motion, 
lateral flexion 30 degrees in each direction, and lateral 
rotation 30 degrees in each direction with pain at 20 
degrees. Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use. There was objective evidence of painful 
motion, paraspinal spasm and tenderness, though with no 
weakness, postural abnormalities, or fixed deformity. There 
was also paraspinal muscle spasm with localized tenderness, 
though with preserved spinal contour and normal gait. 
Neurological evaluation showed deep tendon reflexes 1+ 
bilaterally with no motor deficits, and diminished sensation 
to light touch in the right lower extremity. There were no 
reported incapacitating episodes. The impression was 
mechanical low back strain with paraspinal muscle spasms with 
no current evidence on MRI of disc herniation. The VA 
examiner found that the Veteran's pain was likely 
musculoskeletal in origin with right sided radicular symptoms 
due to old nerve damage as per EMGs. The examiner estimated 
the Veteran had moderate residual functional impairments. The 
corresponding report of a lumbar spine x-ray showed normal 
alignment of the vertebral bodies, and vertebral body heights 
and intervertebral disc space heights maintained. No 
paraspinal soft tissue abnormalities were seen.

The medical findings since June 24, 2003 continue to support 
the assignment of a 20 percent rating for manifestations of 
lumbosacral strain as it directly pertains to functional 
capacity of the lumbar spine. The Board has taken into 
consideration the effect of the September 26, 2003 regulatory 
revision, including that the former rating criteria may still 
be applied if resulting in a more favorable outcome. See 
VAOPGCPREC 7-2003 (Nov. 19, 2003). The most pronounced 
findings as to limitation of motion in this case are from the 
June 2005 VA Compensation and Pension examination, 
demonstrating forward flexion to 40 degrees and extension to 
30 degrees, each with some end point pain and weakness. 

When accounting for the potential impact of additional lost 
range of motion due to functional loss from pain, fatigue and 
similar factors, as required under DeLuca v. Brown, the 
Veteran still retained forward flexion at or near 40 degrees. 
The October 2008 VA examination moreover indicated forward 
flexion to 45 degrees, extension to 30 degrees, and no 
further limitation upon motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use. 
Under the revised rating criteria, evaluated under a General 
Rating Formula, the next higher available rating of 30 
percent requires that forward flexion is limited to 30 
degrees or less, and this standard has not been met. 38 
C.F.R. § 4.71a, Diagnostic Code 5237. 

The VA examination findings also would not correspond to a 30 
percent rating under any provision of the former criteria, 
considering that the Veteran retained nearly half of the 
normal range of forward flexion motion in the spine, and thus        
did not show "severe" limitation of motion as defined under 
the former Diagnsotic Code 5292. Nor were there objective 
signs and symptoms corresponding to the maximum available 40 
percent rating per the former Diagnostic Code 5295, given 
that there was no listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward motion in the standing position, or other recognized 
signs corresponding to a severe lumbosacral strain under that 
diagnostic code. Thus, a 20 percent rating is the highest 
assignable evaluation for the orthopedic manifestations of 
lumbosacral strain, since June 24, 2003.

The Board has also considered whether the provisions for 
evaluating the Veteran's lumbosacral strain under the rating 
criteria for Intervertebral Disc Syndrome would apply as 
well, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(previously listed at 5293 before the September 26, 2003 
regulatory revision). Apart from MRI evidence which at one 
point showed a L4-5 minimal disc bulge, however, the 
Veteran's lumbosacral strain has been relatively absent any 
effect upon the structure of the vertebral discs, and 
particularly given the most recent October 2008 x-ray showing 
a normal lumbar spine. Consequently, the provisions for 
rating IVDS, based on the severity and frequency of 
incapacitating episodes, would not necessitate application in 
this instance, or further development to acquire medical 
findings for use of the rating formula for IVDS. 
          
There is evidence of continued right lower extremity 
neurological symptomatology which has been attributed to 
lumbosacral strain, and which provides the foundation for a 
separate compensable rating for a distinct manifestation of 
service-connected disability. See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994). As confirmed on an 
August 2005 neurological consult there was electrodiagnostic 
evidence of L4-L5 lumbar radiculopathy on the right side. The 
evidence at this stage was limited primarily to the Veteran's 
subjective report of right lower extremity pain, and 
diminished sensory capacity. 

The Board finds that a 10 percent rating is therefore 
warranted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, for mild incomplete paralysis 
of the sciatic nerve, and effective from the August 12, 2005 
date of the above-referenced neurological study. In addition, 
the Board has determined that an increase in rating is 
warranted to 20 percent for moderate neurological impairment 
involving the right lower extremity, based upon in part the 
March 2008 evaluation report indicating daily shooting pains, 
with associated numbness, tingling, and possible weakness 
that was only partially amenable to treatment by pain 
medication injections. The October 2008 VA examination 
indicated that while there were no motor deficits, there did 
exist continuous burning sensation and pain, and the examiner 
estimated that the Veteran had moderate residual functional 
impairment. The Board will resolve any reasonable doubt as to 
the severity of the Veteran's right lower extremity 
radiculopathy in his favor, and find that the criteria for a 
20 percent rating for moderate impairment were met, effective 
from the October 6, 2008 date of the above-referenced VA 
examination. 38 C.F.R. § 4.3


Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected lumbosacral strain has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. At the time of 
the October 2008 VA Compensation and Pension examination he 
remained gainfully employed on a full-time basis.  The 
Veteran's service-connected back disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for 
increased rating for lumbosacral strain for the direct 
orthopedic manifestations of this disorder. The Board is also 
granting a separate rating for right lower extremity 
radiculopathy, in accordance with the disability evaluations 
that have been specified. To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
unfavorable, and hence the benefit-of-the-doubt doctrine is 
not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A higher rating than 10 percent for lumbosacral strain prior 
to June 24, 2003 is denied.

A higher rating than 20 percent for lumbosacral strain since 
June 24, 2003 is denied.

A separate 10 percent rating for right lower extremity 
radiculopathy is granted, effective August 12, 2005, subject 
to the laws and regulations governing the payment of VA 
compensation benefits. 

A 20 percent rating for right lower extremity radiculopathy 
is granted, effective October 6, 2008, subject to the laws 
and regulations governing the payment of VA compensation 
benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


